PER CURIAM.
The appellant, former wife, appeals an order of the circuit court finding her in post-judgment contempt of the visitation provisions of a dissolution of marriage decree which had been initially entered in Michigan and by order of January 12, 1982, had been established by the circuit court as a Florida decree. The appellant also contends that the circuit court erred in entering its order of August 25,1982, staying all proceedings in the action until the former wife purges herself of contempt which would be, in effect, July 1, 1983, the next date on which the wife is to provide visitation of the children to the husband. We affirm the court’s finding of contempt.
We also affirm the stay order which we conclude was intended only to stay those proceedings which were filed by the appellant prior to the contempt order and which were for the exclusive benefit of appellant. We construe the order as not precluding appellant from instituting and pursuing proceedings to enforce the provisions of the dissolution decree which are for the benefit of the parties’ children.
Upon examination of the record we find appellant’s remaining contentions to be without merit.
*540AFFIRMED AND REMANDED FOR FURTHER PROCEEDINGS CONSISTENT HEREWITH.
DANAHY, A.C.J., and SCHOONOVER and LEHAN, JJ., concur.